Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that set forth each and every claimed limitation as set forth within the instant claims. 
The instant application is a 371 application of PCT Application PCT/JP2018/013720. The International Searching Authority also did not turn up a reference or combination of multiple references that indicate a lack of novelty or inventive step.
U.S. Patent Application Publication 2017/0096724 (Hakida) sets forth a high-strength hot-formed steel sheet member exhibiting both a consistent hardness and delayed-fracture resistance. (Abstract) The composition of the steel overlaps the claimed range. (See Claim 1) This reference fails to set forth the annealing step and other processing conditions that result in the claimed precipitates. For example, the instant application sets forth that the annealing step has two stages with particular temperature ranges, heating rates, holding times, cooling rates, and cooling end temperatures. (See ¶129 of corresponding U.S. Patent Application Publication 2020/0131597) Hakida fails to set forth these necessary conditions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784